Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 3 are objected to because of the following informalities:   
The claims should be redrafted as follows; 
1. A vehicle control device that is mounted on a vehicle having a first battery, a second battery, a converter, and a power generation device and that controls the converter and the power generation device, the first battery being configured to supply and receive electric power to and from a traction motor via a first power line, the second battery being connected to a second power line and having a rated voltage lower than a rated voltage of the first battery, the converter being configured to supply and receive electric power with voltage conversion between the first power lines and the second power lines, and the power generation device being configured to supply electric power generated by the power generation device using fuel to the first power line, the vehicle control device comprising at least one electronic control unit configured to: charge the first battery with the electric power from the power generation device when a state of charge of the first battery is equal to or higher than a first threshold when the restriction is predicted during traveling of the vehicle, control the converter and the power generation device such that the second battery is charged until a state of charge of the second battery becomes equal to or higher than a second threshold, the second threshold being higher than a target state of charge of the second battery which is set when the restriction on the operation of the power generation device is not predicted during traveling of the vehicle; and when unable to charge the first battery with the electric power from the power generation device when, the state of charge of the first battery is equal to or lower than a third threshold which is lower than the first threshold, and the state of charge of the second battery is equal to or higher than a fourth threshold that is lower than the target state of charge when the restriction is predicted during traveling of the vehicle, control the converter such that the first battery is charged with electric power from the second battery within a range suchthat
2. The vehicle control device according to claim 1, wherein the at least one electronic control unitwhen unable to charge the first battery with the electric power from the power generation device when the state of charge of the first battery is equal to or lower than the third threshold, and the state of charge of the second battery is equal to or higher than the fourth threshold to control the converter such that the first battery is charged with the electric power from the second battery within a range such that 
3. The vehicle control device according to claim 2, wherein the at least one electronic control unit is when unable to charge the first battery with the electric power from the power generation device and the state of charge of the first battery is lower than a fifth threshold that is lower than the third threshold when the restriction on the operation of the power generation device is performed.  

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case the last portion of claim 1 states “…and in a case where it is not possible to charge the first battery with the electric power from the power generation device, the state of charge of the first battery is equal to or lower than a third threshold that is lower than the first threshold, and the state of charge of the second battery is equal to or higher than a fourth threshold that is lower than the target state of charge when the restriction is predicted during traveling of the vehicle, control the converter such that the first battery is charged with electric power from the second battery within such a range that the state of charge of the second battery does not become lower than the fourth threshold….” is substantially the same as claim 2 “…wherein the at least one electronic control unit are configured to in a case where it is not possible to charge the first battery with the electric power from the power generation device, the state of charge of the first battery is equal to or lower than the third threshold, and the state of charge of the second battery is equal to or higher than the fourth threshold when the restriction on the operation of the power generation device is performed during traveling of the vehicle, control the converter such that the first battery is charged with the electric power from the second battery within such the range that the state of charge of the second battery does not become lower than the fourth threshold…”
From claim 1
From claim 2
in a case where it is not possible to charge the first battery with the electric power from the power generation device, the state of charge of the first battery is equal to or lower than a third threshold that is lower than the first threshold, and the state of charge of the second battery is equal to or higher than a fourth threshold that is lower than the target state of charge when the restriction is predicted during traveling of the vehicle, control the converter such that the first battery is charged with electric power from the second battery within such a range that the state of charge of the second battery does not become lower than the fourth threshold
in a case where it is not possible to charge the first battery with the electric power from the power generation device, the state of charge of the first battery is equal to or lower than the third threshold, and the state of charge of the second battery is equal to or higher than the fourth threshold when the restriction on the operation of the power generation device is performed during traveling of the vehicle, control the converter such that the first battery is charged with the electric power from the second battery within such the range that the state of charge of the second battery does not become lower than the fourth threshold


Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 provides the detail of the restriction being predicted during traveling of the vehicle and therefore, both claims 8 and 9 can be said to have the same scope based on claim 1.
In addition Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 (Tashiro US 2016/0236581) teaches 1 a vehicle control device that is mounted on a vehicle (see Fig. 1) having a first battery (see 10, Fig. 1), a second battery (see 40, Fig. 1), a converter (see 41, Fig. 1), and a power generation device and that controls the converter and the power generation device (see 30, Fig. 1), the first battery being configured to supply and receive electric power to and from a traction motor via a first power line (see para 0042 and 0043, Fig. 1), the second battery being connected to a second power line and having a rated voltage lower than a rated voltage of the first battery (see connection to 41 and 0053, Fig. 1), the converter being configured to supply and receive electric power with voltage conversion between the first power lines and the second power lines (see 0052-0055, Fig. 1), and the power generation device being configured to supply electric power generated by the power generation device using fuel to the first power line (see 0048, 0057 0089 and 0090 Fig. 1), the vehicle control device comprising at least one electronic control unit configured to:
in a case where it is possible to charge the first battery with the electric power from the power generation device when a restriction on operation of the power generation device is predicted during traveling of the vehicle, control the converter and the power generation device such that the first battery is charged with the electric power from the power generation device and the second battery is not charged (see Fig. 2);
Yet does not disclose in a case where it is possible to charge the first battery with the electric power from the power generation device and a state of charge of the first battery is equal to or higher than a first threshold when the restriction is predicted during traveling of the vehicle, control the converter and the power generation device such that the second battery is charged until a state of charge of the second battery becomes equal to or higher than a second threshold, the second threshold being higher than a target state of charge of the second battery which is set when the restriction on the operation of the power generation device is not predicted during traveling of the vehicle; and
in a case where it is not possible to charge the first battery with the electric power from the power generation device, the state of charge of the first battery is equal to or lower than a third threshold that is lower than the first threshold, and the state of charge of the second battery is equal to or higher than a fourth threshold that is lower than the target state of charge when the restriction is predicted during traveling of the vehicle, control the converter such that the first battery is charged with electric power from the second battery within such a range that the state of charge of the second battery does not become lower than the fourth threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        8/11/2022